Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. US 2019/004179 in view of Adachi et al. (2019/0174503).

For claims 1-6 and 9-10 , Luo et al. US 2019/004179 discloses a method of wireless communication at a relay device, comprising: receiving a message comprising a first zone identifier (ID) for a transmitting device ([0022]: "receiving a message including a location code from another vehicle"); determining whether to relay the message based at least on the first zone ID; and if the relay device determines to relay the message, generating a relayed message, the relayed message including first information indicating the first zone ID, determining a  zone identifier (ID) for a geographic area in which the transmitting device is located, the zone ID corresponding to the geographic area that is bounded by a zone boundary ([0022 and 0111, 0067 and 0165]: "determining whether to relay the message based on the GPS coordinates and information indicated by the location code, and decoding and relaying the message based on the determination". Note that as far as the original message contained the location code, the relayed message will also contain said code, see e.g. [0111]: "When reconstructing the packet for relay transmission, the receiving UE uses code information included in the received message");

Identifying a message comprising information indicating a first zone identifier (ID) for a transmitting device {[0067] in combination with [0162]; [0165]);



decoding or refraining from decoding the data of the message according to the determining based on the first zone ID ([0174));

wherein the zone ID is included in at least one of a Medium Access Control (MAC) header of the message or a service data adaptation protocol (SOAR) header of

the message (See paragraphs 0040, 0053 and 0178);

wherein the determining the zone ID for the transmitting device comprises: determining a geographical location of the transmitting device; and converting the geographical location into the zone ID( See paragraphs 0040,0053 and 0178); wherein the geographical location is converted into the zone ID based on at least one of a preconfigured relationship or information received from a base station or a relay device( See paragraphs 0040,0053 and 0178); wherein, in addition to the zone ID, the message further comprises a layer 2 ID based on at least one of a source ID and a destination ID (See paragraphs 0040,0053 and 01 78);

wherein the source ID comprises the layer 2 ID of the transmitting device, and the destination ID comprises a broadcast group ID (See paragraphs 0040, 0053 and 0178); 

wherein the message is transmitted based on vehicle-to- vehicle (V2V) communication, vehicle-to-everything (V2X) communication, or device- to-device communication. wherein the first information indicating the first zone ID is comprised in at least one of control information for the relayed message, a scheduling assignment for the
relayed message, or a MAC header of the relayed message (See paragraphs 0040, 0053 and 0178).

For claims 1-6 and 9-10, Luo et al. US 2019/004179 discloses all the subject matter of the claimed invention with the exception of sidelink in a communications network. Adachi et al. (2019/0174503) from the same or similar field of endeavor teaches a provision of the sidelink (See paragraph 0072 lines 1-7 and paragraph 0075 lines 1-6).
Thus it would have been obvious to the person of ordinary skill in the art at the time of the effective filling date of the invention to use the sidelink as taught by. Adachi et al. (2019/0174503) in the communications network of Luo et al for the purpose of using the sidelink in the system.

5. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining
obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention
to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2019/0041 79) in view of Dachi et al.

For claims 7-8, Luo et al. 019/004179 and Dachi et al. disclose all the subject matter of the claimed invention with the exception of wherein the message further comprises an indicator that indicates whether the message should be relayed and wherein the .

8. Claims 11 and 13-30 are allowed.

9. Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476